 



Exhibit 10b1

[Letterhead of Fortune Brands, Inc.]

August 1, 2003

Mr. Christopher J. Klein
385 Dundee Road
Glencoe, Illinois 60022

          Re: Compensation Agreement

Dear Chris:

          This letter will evidence the agreement of Fortune Brands, Inc. (the
“Company”) to make the payments and provide the benefits described below in the
event of a termination of your employment following a change in control of the
Company. The Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing its best interests
and those of its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may exist and that, in the event action is taken to bring about a
change in control, uncertainty and questions may arise among management that
could result in the distraction or departure of management personnel to the
detriment of the Company and its stockholders. Accordingly, the Company has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of senior members of the Company’s
management, including yourself, to their assigned duties without distraction in
the face of the potentially disruptive circumstances arising from the
possibility of a change in control.

          The Company must, of course, remain free to effect changes in
management and terminate employment. However, in order to induce you to join and
remain in the employ of the Company, this letter agreement sets forth

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     2     August 1, 2003

the severance benefits which the Company agrees will be provided to you in the
event your employment with the Company is terminated subsequent to a Change in
Control (as defined below) under the circumstances described below. You shall
also be entitled to any Gross-Up Payment provided by the last section hereof
with respect to the exercise of stock options, performance awards, limited
rights and other awards under the Company’s Long-Term Incentive Plan and any
successor plans whether or not your employment is terminated. For purposes of
this Agreement, a “Change in Control” shall be deemed to have occurred if
(i) any person (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as in effect
on August 1, 2003) is or becomes the beneficial owner (as that term is used in
Section 13(d) of the Exchange Act, and the rules and regulations promulgated
thereunder, as in effect on August 1, 2003) of 20% or more of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (“Voting Securities”) of the Company,
excluding, however, the following: (A) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or entity controlled by the Company, or (D) any acquisition pursuant to a
transaction that complies with clauses (A), (B) and (C) of clause (iii) below,
(ii) more than 50% of the members of the Board of Directors of the Company shall
not be Continuing Directors (which term, as used herein, means the directors of
the Company (A) who were members of the Board of Directors of the Company on
August 1, 2003 or (B) who subsequently became directors of the Company and who
were elected or designated to be candidates for election as nominees of the
Board of Directors, or whose election or nomination for election by the
Company’s stockholders was otherwise approved, by a vote of a majority of the
Continuing Directors then on the Board of Directors but shall not include, in
any event, any individual whose initial assumption of office occurs as a result
of either an actual or threatened election contest (as such terms are used in
Rule 14(a)-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors), (iii) the Company shall be merged or

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     3     August 1, 2003

consolidated with, or, in any transaction or series of transactions,
substantially all of the business or assets of the Company shall be sold or
otherwise acquired by, another corporation or entity unless, as a result
thereof, (A) the stockholders of the Company immediately prior thereto shall
beneficially own, directly or indirectly, at least 60% of the combined Voting
Securities of the surviving, resulting or transferee corporation or entity
(including, without limitation, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (“Newco”) immediately
thereafter in substantially the same proportions as their ownership immediately
prior to such corporate transaction, (B) no person beneficially owns (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act, and the rules
and regulations promulgated thereunder (as in effect on August 1, 2003)),
directly or indirectly, 20% or more of the combined Voting Securities of Newco
immediately after such corporate transaction except to the extent that such
ownership of the Company existed prior to such corporate transaction and
(C) more than 50% of the members of the Board of Directors of Newco shall be
Continuing Directors or (iv) the stockholders of the Company approve a complete
liquidation or dissolution of the Company.

          1. Termination Following Change in Control. If and only if a Change in
Control of the Company shall have occurred and if at the time of the Change in
Control you shall be an officer of the Company, you shall be entitled to the
benefits provided in Section 2 hereof upon the subsequent termination of your
employment after such Change in Control, unless such termination is as a result
of your death or by the Company for Disability or Cause or by you other than for
Good Reason, as set forth below.

          (a) Disability. Termination of employment by the Company for
Disability hereunder shall be deemed to have occurred only if, as a result of
your incapacity due to physical or mental illness, you shall have been absent
from your duties with the Company on a full-time basis for 180 consecutive days
and, within 30 days after Notice of Termination (as hereinafter defined) is
given to you by the Company, you shall not have returned to the full-time
performance of your duties.

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     4     August 1, 2003

          (b) Cause. Termination of employment by the Company for Cause shall be
deemed to have occurred only if (i) you engage in specified misconduct and (ii)
the Company complies with certain procedural requirements.



       (A) Specified Misconduct. To be terminated for Cause, you must either



       (1) engage in act(s) of dishonesty constituting a felony; or



       (2) willfully and continually fail substantially to perform your duties
as an officer of the Company.

          You cannot be terminated for Cause, however, if your act(s) or failure



       (3) was done as a result of your bad judgment or negligence or your good
faith belief that the act(s) or failure to act was not opposed to the interests
of the Company;



       (4) meets the applicable standard of conduct for indemnification or
reimbursement or payment of expenses under our By-laws, laws of the state of our
incorporation or directors’ and officers’ liability insurance, as in effect at
the time of the act(s) or failure to act; or



       (5) in the case of failure to perform duties only, results from your
incapacity due to physical or mental illness.



       (B) Procedural Requirements. The Company may not terminate you for Cause
unless it complies with the following procedural requirements:



       (1) Termination for Cause due to failure substantially to perform duties.
Before the Company may terminate you for willfully and continually failing
substantially to perform your duties as an officer of the Company, the Board of
Directors must deliver a demand for substantial performance which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties and you must be given a

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     5     August 1, 2003



  reasonable time after such demand to perform your duties.



       (2) Any termination for Cause. Before the Company may terminate you for
Cause



       (i) the Company’s Board of Directors must hold a meeting for the purpose
of determining whether you should be terminated for Cause;          (ii) you
must receive reasonable notice in advance of the board meeting with an
opportunity to be heard before the Board;          (iii) three-quarters of the
entire Board of Directors must affirmatively resolve in good faith to terminate
you for Cause; and          (iv) you must receive a copy of the Board resolution
setting forth the particulars of the for Cause Termination and a notice of
termination.

          (c) Good Reason. Termination of employment by you for Good Reason
shall be deemed to have occurred only if you terminate your employment for any
of the following reasons:



       (i) without your express written consent, the assignment to you of any
duties inconsistent with your positions, duties, responsibilities and status
with the Company at the time of a Change in Control, or a change in your
reporting responsibilities, titles or offices as in effect at the time of a
Change in Control, or any removal of you from, or any failure to re-elect you
to, any of such positions, except in connection with the termination of your
employment as a result of your death or by the Company for Disability or Cause
or by you other than for Good Reason;



       (ii) a reduction by the Company in your base salary as in effect at the
time of a Change in Control plus all increases therein subsequent thereto;

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     6     August 1, 2003



       (iii) the failure of the Company substantially to maintain and to
continue your participation in the Company’s benefit plans as in effect at the
time of a Change in Control and with all improvements therein subsequent thereto
(other than those plans or improvements that have expired thereafter in
accordance with their original terms), or the taking of any action which would
materially reduce your benefits under any of such plans or deprive you of any
material fringe benefit enjoyed by you at the time of a Change in Control. For
the purposes hereof such benefit plans shall include, but not be limited to, the
provisions for incentive compensation under the Annual Executive Incentive
Compensation Plan of the Company and the Company’s Retirement Plan, Supplemental
Plan (as defined in Section 2(d)) (including the supplemental profit-sharing and
supplemental tax deferred and related Company matching award provisions
thereof), Retirement Savings Plan (as defined in Section 2(e)) (including the
tax deferred and related Company matching contributions thereof) and Long-Term
Incentive Plan;



       (iv) the target bonus awarded by the Compensation and Stock Option
Committee of the Company to you under the Annual Executive Incentive
Compensation Plan of the Company subsequent to a Change in Control is less than
such amount last awarded to you prior to a Change in Control ($175,000 if a
Change in Control occurs prior to your first award under the Annual Executive
Incentive Compensation Plan of the Company);          (v) the sum of your base
salary and amount paid to you as incentive compensation under the Annual
Executive Incentive Compensation Plan of the Company for the calendar year in
which the Change in Control occurs or any subsequent year is less than the sum
of your base salary and the amount awarded (whether or not fully paid) to you as
incentive compensation under the Annual Executive Incentive Compensation Plan of
the Company for the calendar year prior to the Change in Control or any
subsequent calendar year in which the sum of such amounts was greater (your
incentive compensation for this purpose shall be deemed to be $175,000 prior to
the first payment of incentive compensation to you

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     7     August 1, 2003



  under the Annual Executive Incentive Compensation Plan of the Company);    
     (vi) the relocation of the offices at which you are employed to a location
more than 35 miles from their location at the time of a Change in Control or the
Company’s requiring you to be based anywhere other than at such offices, except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations at the time of a Change in
Control;          (vii) the failure of the Company to provide you with a number
of paid vacation days at least equal to the number of paid vacation days to
which you were entitled at the time of a Change in Control plus any increases
therein subsequent thereto;          (viii) any purported termination of your
employment which is not effected pursuant to a Notice of Termination satisfying
the requirements of subsection (d) of this Section 1 (and, if applicable,
subsection (b) of this Section 1), and for purposes of this Agreement, no such
purported termination shall be effective; or          (ix) your good faith
determination that due to a Change in Control you are not able effectively to
discharge your duties.

          (d) Notice of Termination. Any termination by the Company pursuant to
subsections (a) or (b) of this Section 1 or by you pursuant to subsection (c) of
this Section 1 shall be communicated by Notice of Termination to the other party
hereto. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice in writing which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.

          (e) Termination Date. “Termination Date” shall mean (i) if employment
is terminated because of your death, the date of your death, (ii) if employment
is terminated for Disability, 30 days after Notice of Termination is given
(provided that you shall not have returned to the performance of your duties on
a full-time basis during such 30-day period), (iii) if employment is

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     8     August 1, 2003

terminated for Good Reason, the date specified in the Notice of Termination, and
(iv) if employment is terminated for Cause or any other reason, the date on
which a Notice of Termination is given; provided, however, that if within
30 days after any Notice of Termination is given the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Termination Date shall be the date on which the dispute is
finally determined, either by written agreement of the parties or by a final
judgment, order or decree of court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected); provided
further, however, that if the dispute is resolved in favor of the Company, the
Termination Date shall not be so extended but shall be the date determined under
clauses (i) through (iv) of this subsection 1(e).

          2. Compensation Upon Termination.

          (a) If your employment is terminated as a result of your death or for
Disability or Cause subsequent to a Change in Control, the Company shall have no
obligation to pay any compensation to you under this Agreement, but this
Agreement shall have no effect on any other obligation the Company may have to
pay you compensation to which you may otherwise be entitled.

          (b) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control, then the Company shall pay to you as
severance pay in a lump sum on the fifth day following the Termination Date the
following amounts:



       (i) your full base salary and your accrued but unpaid vacation pay
through the Termination Date at the rate in effect at the time of a Change in
Control plus any increases therein subsequent thereto; and          (ii) in lieu
of any further salary payments, annual incentive compensation awards or defined
contribution plan allocations to you for periods subsequent to the Termination
Date, an amount equal to the product of (A) the sum of (1) your annual base
salary at the rate in effect at the time of a Change in Control plus any
increases therein subsequent thereto, plus (2) the greatest of

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     9     August 1, 2003



  $175,000, the amount that was paid to you under the Annual Executive Incentive
Compensation Plan of the Company (as in effect at the time of a Change in
Control) for the year immediately preceding the year in which the Change in
Control occurs (but, for any such immediately preceding year as to which the
award has not been determined and paid at the time of the Change in Control, not
less than the amount that you would have received if you had been paid the same
amount as for the last year prior to the Change in Control for which an award
was actually paid) and the amount paid to you under such Annual Executive
Incentive Compensation Plan for the year immediately preceding the year in which
a Notice of Termination is given, plus (3) the greater of the amount that was
allocated to your account from contributions made by the Company under the
Retirement Savings Plan (as defined in Section 2(e)) (including the Company
401(k) matching contribution thereunder) and the supplemental profit-sharing
provisions (including the Company matching award related to the supplemental tax
deferred amounts therein) of the Supplemental Plan (as defined in Section 2(d)),
each as in effect at the time of a Change in Control, for the year immediately
preceding the year in which the Change in Control occurs and that amount that
would have been required to be so allocated to you (assuming that you elected
the maximum employee contribution) under each such plan for the year immediately
preceding the year in which a Notice of Termination is given, multiplied by
(B) the number three.

In the event the Notice of Termination is given prior to your first full year’s
allocation under the Retirement Savings Plan, the amount in (ii)(A)(3) above
shall be $12,000.

          (c) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control, the Company shall maintain in full force and
effect, for your continued benefit for a three year period after the Termination
Date, all employee life, health, accident, disability, medical and other
employee welfare benefit plans, programs or arrangements in which you were
participating immediately prior to the date of the Change in Control plus all
improvements therein subsequent thereto,

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     10     August 1, 2003

provided that your continued participation is possible under the terms and
provisions of such plans, programs, and arrangements. In the event that your
participation in any such plan, program or arrangement is barred, the Company
shall arrange to provide you with benefits substantially similar to those which
you would have been entitled to receive under such plan, program or arrangement
if you had remained a participant for such additional three year period. At the
end of the period of coverage, you shall have the option to have assigned to you
at no cost and with no apportionment of prepaid premiums any assignable
insurance policy owned by the Company which relates specifically to you. In the
event a Change in Control occurs prior to your eligibility to participate in any
such plan, you shall be deemed for purposes of this paragraph to be
participating in those plans that cover Senior Vice Presidents of this Company
generally.

          (d) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control, then in addition to the retirement benefits
to which you are entitled under the Fortune Brands Pension Plan (the “Qualified
Plan”), if any, the Supplemental Plan of Fortune Brands, Inc. (the “Supplemental
Plan”), and any other defined benefit pension plan maintained by the Company or
any affiliate, and any other program, practice or arrangement of the Company or
any affiliate to provide you with a defined pension benefit after termination of
employment, and any successor plans thereto (all such plans being collectively
referred to herein as the “Pension Plans”), the Company shall pay you monthly
beginning at the earliest date payments commence under the Pension Plans an
amount equal to the excess of (i) over (ii) below where



       (i) equals the sum of the aggregate monthly amounts of pension payments
(determined as a straight life annuity) to which you would have been entitled
under the terms of each of the Pension Plans in which you were an active
participant at the date of a Change in Control (without regard to any amendment
made subsequent to a Change in Control which adversely affects in any manner the
computation of your benefits) determined as if you were fully vested thereunder
and had accumulated three additional years of Service thereunder

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     11     August 1, 2003



  (subsequent to your Termination Date) at your rate of Compensation in effect
on the date of a Change in Control plus any increases subsequent thereto,

and where



       (ii) equals the sum of the aggregate monthly amounts of pension payments
(determined as a straight life annuity) to which you are entitled under the
terms of each of the Pension Plans in which you were an active participant at
the date of a Change in Control.

For purposes of clause (i), the term “Compensation” as used with reference to
any of such Pension Plans shall include amounts paid to you pursuant to
subsections (b)(ii)(A)(1) and (2) and (b)(ii)(B) of this Section 2 and such
amounts shall be deemed to represent three years of Compensation for purposes of
determining your highest consecutive five year average rate of Compensation. The
supplemental pension benefits determined under this subsection 2(d) shall be
payable by the Company to you and your contingent annuitant, if any, in the same
manner and as long as your pension benefits under the Supplemental Plan and
shall be adjusted actuarially to reflect payment in a form other than a straight
life annuity. Benefits hereunder which commence prior to age 65 shall be reduced
to reflect early commencement to the extent, if any, provided in the Qualified
Plan. All defined terms used in this subsection 2(d) shall have the same meaning
as in the Qualified Plan, unless otherwise defined herein or otherwise required
by the context.

          (e) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control, the Company shall pay to you as additional
severance pay in a lump sum on the fifth day following the Termination Date an
amount, if any, equal to the nonvested portion of your account balances under
the Fortune Brands Retirement Savings Plan (the “Retirement Savings Plan”).

          (f) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control and a dispute exists concerning the
termination as set forth in subsection (e) of Section 1, the Company shall
continue to pay your full

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     12     August 1, 2003

base salary through the date that is finally determined to be your Termination
Date as provided in subsection (e) of Section 1.

          (g) You shall not be required to mitigate the amount of any payment
provided for in this Section 2 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 2 be reduced by any
compensation earned by you as the result of employment by another employer after
the Termination Date or by any other compensation.

          (h) In the event the Termination Date occurs within less than three
years prior to your Normal Retirement Date (as defined in the Qualified Plan),
the multiplier “three” in subsection (b)(ii)(B) of this Section 2 and the three
year period referred to in subsections (c) and (d) of this Section 2 shall be
reduced so that they shall each equal the number of whole years and fraction
thereof or fraction of a year that will elapse between the Termination Date and
Normal Retirement Date.

          (i) Any benefits to which you are entitled under any Company severance
pay program covering salaried employees shall be reduced by benefits paid under
Section 2(b)(ii). Any benefits to which you are entitled under Section 2 shall
be reduced by the amount of any payments made to you pursuant to the Severance
Agreement dated as of August 1, 2003 between you and the Company.

          (j) If the Company shall terminate your employment other than for
Disability or Cause or if you shall terminate your employment for Good Reason
subsequent to a Change in Control, the Company shall pay to you as incentive
compensation for the period through the Termination Date:



       (i) the unpaid portion of the amount awarded to you as incentive
compensation under the Company’s Annual Executive Incentive Compensation Plan
for the calendar year immediately preceding the year in which the Termination
Date occurs (but, for any such immediately preceding year as to which the award
has not been determined and paid, not less than the amount that you would have
received if you had been awarded the same amount paid to you for the most recent
year

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     13     August 1, 2003



  for which an award was actually paid) in a lump sum on the fifth day following
the Termination Date; and



       (ii) incentive compensation under the Company’s Annual Executive
Incentive Compensation Plan (as in effect at the time of a Change in Control)
for the calendar year in which the Termination Date occurs, in an amount equal
to the amount you would have received thereunder if you had been awarded an
amount for the year in which your Termination Date occurs equal to the amount
paid to you for the year immediately preceding the year in which the Change in
Control occurs (but, for any such immediately preceding year as to which the
award has not been determined and paid, not less than the amount that you would
have received if you had been paid the same amount for the year immediately
preceding the year in which the Change in Control occurs as the amount awarded
to you for the last year prior to the Change in Control for which an award was
actually paid) or, if greater, the amount awarded to you for the year
immediately preceding the year in which a Notice of Termination is given, with
such incentive compensation amount prorated for the portion of the year through
the Termination Date and paid at the time awards thereunder are paid under the
terms of such Annual Executive Incentive Compensation Plan as in effect
immediately prior to the Change in Control. In the event the Notice of
Termination is given prior to your first full year’s award under the Annual
Executive Incentive Compensation Plan, the incentive compensation amount in this
clause (ii) shall be $175,000, which amount shall then be subject to proration
as set forth in the immediately preceding sentence.

The payments under this Section 2(j)(ii) shall be reduced by the amount actually
paid to you under the Annual Executive Incentive Compensation Plan for the
calendar year in which the Termination Date occurs.

          3. Successors; Binding Agreement.

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     14     August 1, 2003

          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to you, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled to hereunder if you had given Notice of Termination for Good
Reason as of the day immediately before such succession became effective and had
specified that day in the Notice of Termination. As used in this Agreement,
“Company” shall mean the Company as defined in the first sentence of this
Agreement and any successor to all or substantially all its business or assets
or which otherwise becomes bound by all the terms and provisions of this
Agreement, whether by the terms hereof, by operation of law or otherwise.

          (b) This Agreement shall inure to the benefit of and be enforceable by
you and your personal or legal representatives and successors in interest under
this Agreement.

          4. Termination. This Agreement may be terminated by the Company as of
a date set forth in a notice to you given at any time at least six months prior
to a Change in Control, provided that if a Change in Control occurs within such
six month period subsequent to the delivery of the notice of termination of this
Agreement by the Company, then this Agreement shall continue in effect in
accordance with its terms notwithstanding such notice. This Agreement shall
terminate on the third anniversary of any Change in Control unless a Notice of
Termination shall have been given prior thereto and provided further that,
notwithstanding anything to the contrary in this Agreement, the provisions of
this Agreement shall also continue in effect notwithstanding such notice or your
ceasing to have at the time of a Change in Control the status as an officer of
the Company required by Section 1 hereof (whether by change of title,
termination of employment or otherwise) if the notice is given or you cease to
have such status at the instance or suggestion

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     15     August 1, 2003

of a third party following commencement of discussions with the Company that
ultimately result in a Change in Control.

          5. Notice. Any notice, demand or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement, provided that all notices to the Company shall
be directed to the Secretary of the Company, or to such other address as either
party may designate by notice to the other and shall be deemed to have been
given as of the date so personally delivered or mailed.

          6. Miscellaneous. This Agreement constitutes the entire understanding
of the parties relating to the subject matter hereof and supersedes all prior
agreements, understandings and representations, whether oral or written,
relating to the subject matter hereof. This Agreement cannot be modified or any
term or condition waived in whole or in part except by a writing signed by the
party against whom enforcement of the modification or waiver is sought. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.

          7. Separability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

          8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts will together constitute but one Agreement.

          9. Withholding of Taxes. The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     16     August 1, 2003

          10. Non-assignability. This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder, except as
provided in Section 3 hereof. Without limiting the foregoing, your right to
receive payments hereunder shall not be assignable or transferable, whether by
pledge, creation of a security interest or otherwise, other than a transfer by
your will or by the laws of descent or distribution, and in the event of any
attempted assignment or transfer contrary to this Section 10 the Company shall
have no liability to pay any amount so attempted to be assigned or transferred.

          11. Excise Taxes. In the event that you become entitled to payments
under Section 2 of this Agreement, or as a result of the exercise, or
acceleration of the exercisability, of stock options or performance awards, or
the exercise of limited rights or other awards under the Company’s Long-Term
Incentive Plan or any successor plan, or any other payments or benefits received
or treated as having been received by you in connection with a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of its assets within the meaning of Section 280G(b)(2)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”) (whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement with the
Company, any person whose actions result in such a change or any person
affiliated with the Company or such person) (“the Agreement Payments”), if any
of the Agreement Payments will be subject to the tax (the “Excise Tax”) imposed
by Section 4999 of the Code, the Company shall pay to you on the fifth day
following the Termination Date (or if your employment has not terminated, on the
fifth day following the receipt of the Agreement Payment) an additional amount
(the “Gross-Up Payment”) such that the net amount retained by you after
deduction of any Excise Tax on the Agreement Payments and any federal, state and
local income tax and Excise Tax upon the payment provided for by this
Section 11, shall be equal to the Agreement Payments. For purposes of
determining whether payments or benefits of the types referred to in the
preceding sentence are Agreement Payments and whether any of the Agreement
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
(i) any such payments or benefits received or to be received by you shall be
treated as “parachute

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     17     August 1, 2003

payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by PricewaterhouseCoopers LLP and acceptable to you such other payments
or benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code, or are otherwise not subject to the Excise
Tax, (ii) the amount of the Agreement Payments which shall be treated as subject
to the Excise Tax shall be equal to the lesser of (A) the total amount of the
Agreement Payments or (B) the amount of excess parachute payments within the
meaning of Section 280G(b)(1) of the Code (after applying clause (i), above),
and (iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by PricewaterhouseCoopers LLP in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, you shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation in
the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of your residence on the Termination Date, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. The Gross-Up Payment required in respect of Agreement Payments
other than under Section 2 of this Agreement shall be payable whether or not
your employment terminates. In the event that the Excise Tax is subsequently
determined to be less than the amount taken into account hereunder at the time
of your termination of employment, you shall repay to the Company at the time
that the amount of such reduction in Excise Tax is finally determined the
portion of the Gross-Up Payment attributable to such reduction (plus the portion
of the Gross-Up Payment attributable to the Excise Tax and federal and state and
local income tax imposed on the Gross-Up Payment being repaid by you if such
repayment results in a reduction in Excise Tax and/or a federal and state and
local income tax deduction) plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise
Tax and any interest or penalties in respect

 



--------------------------------------------------------------------------------



 

              Mr. Christopher J. Klein     18     August 1, 2003

thereof is determined to exceed the amount taken into account hereunder
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess (plus any interest or
penalties payable with respect to such excess) at the time that the amount of
such excess is finally determined.

          If this letter correctly sets forth our agreement on the subject
matter hereof, please sign and return to the Company the enclosed copy of this
letter which will then constitute our agreement on this subject.

              Sincerely,               FORTUNE BRANDS, INC.               By  
/s/ Mark A. Roche        

--------------------------------------------------------------------------------

        Mark A. Roche         Senior Vice President,         General Counsel and
Secretary

Agree to this 26th day of

August, 2003.

/s/ Christopher J. Klein


--------------------------------------------------------------------------------

Christopher J. Klein

 